                Case 2:18-cr-00132-RAJ Document 910 Filed 03/11/21 Page 1 of 1




 1                                                                 Honorable Richard A. Jones

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8
       UNITED STATES OF AMERICA,                     Case No. CR18-132RAJ
 9
                                      Plaintiff,     ORDER GRANTING MOTION TO
10                                                   SEAL EXHIBIT 1 TO AGREED
          v.                                         MOTION TO DELAY VOLUNTARY
11                                                   SURRENDER
       JOHNNY DAVIS,
12
                                     Defendant.
13
               THIS MATTER comes before the Court upon Defendant’s Motion to Seal.
14
     Having considered the motion, and the files and records herein, and having found good
15   cause, the Motion to Seal (Dkt. # 908) is GRANTED. Exhibit 1 to the Agreed Motion
16   to Delay Voluntary Surrender (Declaration of Anna Tolin containing confidential
     medical information at Dkt. # 909) shall remain under seal.
17
               DATED this 11th day of March, 2021.
18

19                                                    A
20                                                    The Honorable Richard A. Jones
                                                      United States District Judge
21

22

23


     U.S. v. Johnny Davis, CR18-132 RAJ                                Tolin Law Firm
     Order Granting Motion to Seal                             1000 Second Avenue, Suite 3140
     Page 1 of 1                                                  Seattle, WA 98104-1036
                                                                    Phone: 206.436.0630
